Citation Nr: 0730568	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for idiopathic peripheral 
neuropathy, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1971.  


This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

In January 2004, the Board denied the veteran's claim for 
service connection for idiopathic peripheral neuropathy, to 
include as due to exposure to Agent Orange.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, an April 2005 Order of the Court vacated 
the decision denying the claim and remanded the claim for 
readjudication in accordance with the Joint Motion.  The 
Board remanded the claim for additional development in 
September 2005 and December 2006.      


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from July 
1968 to July 1969.

2.  The veteran's idiopathic peripheral neuropathy first 
manifested many years after service and is not related to his 
service or any aspect thereof, including exposure to Agent 
Orange.  


CONCLUSION OF LAW

The veteran's idiopathic peripheral neuropathy was not 
incurred in or aggravated by his active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110,  
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including peripheral neuropathy, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);          
38 C.F.R. §§ 3.307, 3.309 (2006).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including acute and 
subacute peripheral neuropathy will be rebuttably presumed if 
they are manifest to a compensable degree within a year after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  This 
presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).     

The veteran's period of active duty from November 1967 to 
February 1971 included service in Vietnam from July 1968 to 
July 1969.  Thus, the veteran in this case will be afforded 
the presumption of exposure to Agent Orange during his 
service in Vietnam.  However, the veteran's first recorded 
complaints of symptoms of idiopathic peripheral neuropathy 
did not manifest until 2000, as shown in private medical 
reports.  Therefore service connection of peripheral 
neuropathy due to exposure to Agent Orange is not warranted 
because the condition was not shown for approximately 30 
years after his last presumed exposure to Agent Organe.  
38 C.F.R. § 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).      

This case was remanded in September 2005 and December 2006 
for the purpose of obtaining additional private medical 
records from the veteran's treating physicians.  In March 
2006, January 2007, and June 2007, the RO sent correspondence 
to the veteran requesting the full names and addresses of his 
private physicians, the approximate dates of treatment, and 
authorizations for the release of information from the 
private physicians.  The veteran, however, did not respond to 
these letters.  As a result, the Board does not have before 
it the information which it had sought upon remand, and must 
come to a determination on the basis of information already 
included in the record.  See 38 C.F.R. § 3.655 (2006).  The 
Board reminds the veteran that the duty to assist is not a 
"one-way street."  The applicable case law provides that, 
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran's service medical records are negative for any 
complaints of numbness or treatment relating to idiopathic 
peripheral neuropathy.  At his December 1970 separation 
examination, the veteran made no complaints of numbness and 
he was found to have no neurological abnormalities.  The 
Board therefore finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
idiopathic peripheral neuropathy.  38 C.F.R. § 3.303(b).  The 
first           post-service evidence of symptoms related to 
a diagnosis of idiopathic peripheral neuropathy is a June 
2000 private medical report where the veteran reported 
experiencing numbness and tingling in his extremities, 
especially in the digits of the upper extremities, but also 
to a lesser extent in the toes.  He also reported developing 
an area of numbness along the lateral aspect of the right 
thigh.  He complained that the numbness in the fingers was 
constant in all of the fingers and thumb, and that he had a 
lack of dexterity and weakness in his hands.  Examination 
revealed decreased pin prick sensation distal to each distal 
interphalangeal joint and each finger.  Tinel's sign was 
negative bilaterally.  There was slight thenar wasting 
bilaterally, and reflexes were intact bilaterally.  The 
diagnosis was possible neuropathic process, and a nerve 
conduction study and EMG were ordered.  In an October 2000 
private medical report, the veteran continued to have 
constant numbness in his fingertips.  His nerve conduction 
study report and EMG showed evidence of a demyelinating 
sensory and motor peripheral neuropathy, both in the upper 
and lower extremity.  The diagnosis was numbness in the hands 
of uncertain etiology, and the physician recommended that the 
veteran see a neurologist.  

In a February 2001 private medical report, the veteran 
underwent another nerve conduction study, which turned out to 
be normal.  The neurologist found that the veteran might have 
a myofascial pain syndrome.  The final diagnosis was numbness 
in the hands of uncertain etiology.  The veteran continued to 
be treated for numbness in the hands of uncertain etiology in 
May 2001 and September 2001.  

The veteran underwent a VA Agent Orange examination in June 
2002.  He reported that he had not been involved in spraying 
Agent Orange during service, but while traveling in convoys 
and going to the jungle, he had passed through recently 
sprayed areas.  He stated that he did not really know whether 
he had been exposed to any other herbicides and was not aware 
of being directly sprayed with Agent Orange.  He was also 
unaware of whether or not the food might have been 
contaminated.  He complained of numbness and tingling in both 
the upper and lower extremities.  He reported dropping things 
because he was unable to feel with his hands.  Examination 
revealed normal hair growth distribution to the lower 
extremities.  Posterior tibialis was +1, and dorsalis pedis 
were +2 bilaterally.  Capillary refill was brisk.  There was 
reduced monofilament sensation to the lateral aspect of both 
feet bilaterally, but sensation was otherwise intact.  
Achilles tendon reflexes were mildly reduced bilaterally, but 
all other reflexes were normal.  The examiner found that the 
veteran had possible Agent Orange exposure and diagnosed 
idiopathic peripheral neuropathy of the upper and lower 
extremities, but did not relate that disability to service.  
At no time did any treating provider relate the veteran's 
idiopathic peripheral neuropathy to his period of active 
service, including exposure to Agent Orange.  

The first post-service evidence of the veteran's idiopathic 
peripheral neuropathy is in June 2000, approximately 29 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, because the veteran's idiopathic 
peripheral neuropathy did not become manifest to a 
compensable degree within one year following active service 
or within one year following his service in Vietnam, 
presumptive service connection for idiopathic peripheral 
neuropathy is not warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's idiopathic 
peripheral neuropathy.  Thus, service connection for 
idiopathic peripheral neuropathy is not warranted.  

The veteran contends that his current idiopathic peripheral 
neuropathy is related to his active service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's idiopathic peripheral neuropathy began many years 
after service and was not caused by any incident of service.  
The Board concludes that the peripheral neuropathy was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002 and March 2006; 
a rating decision in October 2002; and a statement of the 
case in February 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed disorder is the result of any 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for idiopathic peripheral neuropathy, to 
include as due to exposure to Agent Orange, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


